Title: From Thomas Jefferson to United States Senate, 14 January 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Jan. 14. 1805.
                  
                  I nominate the several persons named in the inclosed letter from the Secretary at War for the promotions and appointments in the army of the United States therein proposed for them respectively.
                  
                     Th: Jefferson 
                     
                     
                  
               